Unlawfully transporting intoxicating liquor is the offense; penalty, confinement in the penitentiary for one year.
The record recites that a recognizance had been taken in the sum of one thousand dollars. However, the recognizance does not appear in the record. It is essential that the recognizance appear in the transcript so that this court may determine whether it is such as to give jurisdiction.
The clerk of the District Court of Fannin County is directed to prepare and forward to the clerk of this court a supplemental transcript embracing the recognizance.
The clerk of the Court of Criminal Appeals will give notice of this order.